Exhibit 10.1





AMENDED AND RESTATED LOAN AGREEMENT


THIS AMENDED AND RESTATED LOAN AGREEMENT dated as of April 30, 2015,
is by and between IPG PHOTONICS CORPORATION, a Delaware corporation with a
principal place of business at 50 Old Webster Road, Oxford, Massachusetts 01540
(the "Borrower") and BANK OF AMERICA, N.A., a national banking association with
an office at 100 Federal Street, Boston, Massachusetts 02110 (the "Bank").


W I T N E S S E T H:


BACKGROUND. The Borrower has requested the Bank to amend and restate its
existing Loan Agreement dated as of June 4, 2008 (as amended by First Amendment
to Loan and Security Agreement dated as of February 25, 2010, Second Amendment
to Loan and Security Agreement dated as of September 30, 2010, Agreement dated
as of February 6, 2013 and the Letter Agreement dated as of October 10, 2014)
with the Bank by increasing the amount of Revolving Credit available thereunder
and modifying certain terms applicable thereto and the Bank is willing to do so
upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises herein contained, and each
intending to be legally bound hereby, the parties agree as follows:


ARTICLE 1.0 DEFINITIONS


As used herein:


"Affiliate" means, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person.


"Agreement" means this Amended and Restated Loan Agreement (together with any
and all schedules and exhibits attached from time to time hereto), as the same
may from time to time be amended or supplemented in a writing signed by the
parties hereto.


"Aircraft Loan" means the secured aircraft loan of up to $22,000,000.00
furnished by Banc of America Leasing & Capital, LLC for the purchase by an
Affiliate of the Borrower of a 2010 Dassault Falcon 2000LX.


"Automatic Payments Deposit Account" means the Borrower's operating account
number 004605294929 established with the Bank, from which Automatic Payments may
be deducted by the Bank.


"Automatic Payments" means any and all interest or principal and interest
installment payments due under the Notes.


"Bank" has the meaning ascribed to such term in the preamble of this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1





"Base Rate Loan" shall have the meaning ascribed to such term in the Revolving
Credit Note.


"Beneficiary" means a beneficiary of a Commercial Letter of Credit issued
pursuant to Section
2.04 hereof.


"Borrower" has the meaning ascribed to such term in the preamble of this
Agreement.


"Business Day" means any day other than a Saturday, Sunday or day which shall be
in The Commonwealth of Massachusetts a legal holiday or day on which banking
institutions are required or authorized to close. If either of the Notes or any
payment thereunder or under this Agreement becomes due on a day which is not a
Business Day, the due date of such Note or payment shall be extended to the next
succeeding Business Day, and such extension of time shall be included in
computing interest and fees in connection with such payment.


"Cash Flow" means, for any applicable fiscal period, net income after income
taxes, less income or plus loss from discontinued operations and extraordinary
items, plus depreciation, depletion, amortization and other non-cash charges,
plus Interest on all Obligations, less share repurchases, dividends, withdrawals
and other distributions, less unfinanced capital expenditures, provided that if
the Borrower shall raise additional equity from capital markets after the date
of this Agreement, an amount equal to the quotient of 60% of the net proceeds of
the primary shares offered by the Borrower divided by the remaining fiscal
periods shall be excluded from the total of unfinanced capital expenditures. For
the purposes of this definition, the terms "depreciation" and "amortization"
shall have the meanings ascribed to them in accordance with GAAP.


"Closing" has the meaning ascribed such term in Section 3.01.


"Closing Fee" means a fee with respect to the Revolving Credit to be paid to the
Bank by the Borrower at Closing pursuant to a letter agreement by and between
the Borrower and the Bank.


"Commercial Letter of Credit Fee" has the meaning ascribed to such term in
Section 2.04(A)(3).


"Commercial Letters of Credit" means any and all commercial or standby letters
of credit or bank guarantees that may be issued by the Bank from time to time to
third parties for the benefit of the Borrower pursuant to Section 2.04 of this
Agreement.


"Debt Service Coverage Ratio" means, for any applicable fiscal period, the
ratio, calculated on a consolidated basis, of (A) Cash Flow divided by (B)
required principal payments on long term debt, plus partial payments of
Subordinated Indebtedness that are not required or scheduled to be made, plus
Interest paid or to be paid for such period less payments made to fully retire
Subordinated Indebtedness if paid in cash on the Borrower's balance sheet at
such time or raised through capital market transactions or financing furnished
by the Bank. Whenever Net Leverage, as calculated pursuant to Section 5.0l
(F)(2) hereof, is less than 1.50:1.0, then any and all payments, distributions,
loans, or advances permitted under Section 5.02(F) and Section 5.02(G) of this
Agreement shall not be included in the foregoing calculation of the Debt Service
Coverage Ratio.


2




--------------------------------------------------------------------------------

Exhibit 10.1

"EBITDA" means, for any applicable fiscal period, calculated on a consolidated
basis, net income less income or plus loss from discontinued operations and
extraordinary items, plus income taxes, plus interest, plus depreciation,
depletion, amortization and other non-cash charges, all as determined in
accordance with GAAP.


"Event of Default" has the meaning provided in Section 6.01.


"Financial Statements" means the financial statements described on Exhibit
l.0(A) attached to this Agreement.


"Foreign Commitments" shall have the meaning assigned thereto in the definition
of Permitted International Borrowings.


"Funded Debt" means the sum of all Indebtedness for borrowed money of the
Borrower (including, without limitation, all Obligations), net of the Borrower's
cash in the United States of America in excess of $50,000,000.00, up to a
maximum of $250,000,000.00.


"GAAP" means, generally accepted accounting principles applied consistently,
with such changes or modifications thereto as may be approved in writing by the
Bank.


"Guaranty" means a Continuing Guaranty in the form of Exhibit 1.0(B) attached
hereto with respect to each Subsidiary to which the Bank or its Affiliates
extends credit (including Foreign Commitments), such Continuing Guaranty to be
executed by the Borrower and delivered to the Bank in connection with each
extension of any such credit.


"Indebtedness" means, as to the Borrower or any Subsidiary, all items of
indebtedness, obligation or liability whether joint or several, matured or
unmatured, liquidated or unliquidated, direct or contingent, including without
limitation:


(A)    All indebtedness guarantied, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;


(B)    All indebtedness in effect guarantied, directly or indirectly, through
agreements, contingent or otherwise: (1) To purchase such indebtedness; or (2)
to purchase, sell or lease (as lessee or lessor) property, products, materials,
or supplies or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such indebtedness or to insure the owner
of the indebtedness against loss; or (3) to supply funds to, or in any other
manner invest in, the debtor;


(C)    All indebtedness secured by (or for which the holder of such indebtedness
has a right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance upon
property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed; and


3








--------------------------------------------------------------------------------

Exhibit 10.1

(D)     All indebtedness incurred as the lessee of goods or services under
leases that, in accordance with GAAP, should not be reflected on the lessee's
balance sheet.


"Intellectual Property" means trademarks, service marks, trade names, trade
styles, logos, goodwill, trade secrets, patents, and licenses acquired under any
statutory, common law or registration process in any state or nation at any
time, or under any agreement executed with any person or entity at any time. The
term "license" refers not only to rights granted by agreement from the owner of
patents, trademarks, service marks and the like, but also to rights granted by a
franchiser under a franchise or similar agreement. The foregoing enumeration is
not intended as a limitation of the meaning of the word "license."


"Interest" means all interest expense and letter of credit fees due during any
fiscal period of the Borrower, calculated in accordance with GAAP.


"Laws" means all ordinances, statutes, rules, regulations, orders, injunctions,
writs or decrees of any government or political subdivision or agency thereof,
or of any court or similar entity established by any thereof.


"LIBOR Rate Loan" shall have the meaning ascribed to such term in the Revolving
Credit Note. "Loan(s)" means individually and collectively the Revolving Credit
and the Term Loan.
"Loan Documents" means each and every of this Agreement, the Notes and each
other document executed or delivered to the Bank in connection with the Loans.


"Maturity Date" means, with respect to the Term Note, June 30, 2015 or such
later date as is agreed to by the Bank in a written instrument executed by a
duly authorized officer of the Bank.


"Net Leverage" means, at any applicable date, the ratio of Funded Debt to
EBITDA.


"Notes" means each and both of the Revolving Credit Note and the Term Note.


"Obligations" is intended to be used in its most comprehensive sense and means
each and every obligation of the Borrower to the Bank of every kind and
description, whether direct or indirect, absolute or contingent, primary or
secondary, joint or several, due or to be come due, now existing or hereafter
arising or acquired and whether by way of loan, guaranty, discount, letter of
credit, lease or otherwise, including without limitation, the following
obligations:


(A)    To pay the principal of, and interest on, the Notes in accordance with
the terms thereof and to satisfy all other liabilities to the Bank, whether
hereunder or otherwise, whether now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, including any extensions,
modifications, renewals thereof and substitutions therefor.


(B)    To repay to the Bank all amounts advanced by the Bank hereunder or
otherwise on behalf of the Borrower, including, but without limitation, advances
for principal or interest




4








--------------------------------------------------------------------------------

Exhibit 10.1

payments to prior secured parties, mortgagees, or lienors, or for taxes, levies,
insurance, rent, or repairs to, or maintenance or storage of, any collateral;


(C)    To perform and observe all covenants, agreements and undertakings of the
Borrower pursuant to the terms and conditions of this Agreement and the Notes or
any other agreement or instrument now or hereafter delivered to the Bank by the
Borrower;


(D)    All obligations under any interest rate swap agreement, foreign exchange
contract, any cap, floor or hedging agreement or other similar agreement, or
other financial agreement or arrangement designed to protect the Borrower
against fluctuations in any interest rate charged by the Bank under the Notes or
otherwise, including any obligations of the Borrower arising out of or in
connection with any Automated Clearing House ("ACH") Agreement relating to the
processing of ACH transactions, together with all fees, expenses, charges and
other amounts owing by or chargeable to the Borrower under any ACH Agreement;


(E)    All obligations to reimburse the Bank, on demand, in connection with
overdrafts and other amounts due to the Bank under any existing or future
agreements relating to cash management services; and


(F)    All obligations to reimburse the Bank, on demand, for all of the Bank's
expenses and costs, including without limitation the reasonable fees and
expenses of its counsel, in connection with the preparation, administration,
amendment, modification, or enforcement of this Agreement and the documents
required hereunder or related hereto, including, without limitation, any
proceeding brought, or threatened, to enforce payment of any of the obligations
referred to in the foregoing Paragraphs (A) through (E).


"Permitted International Borrowings" means (A) up to $50,000,000.00 of credit
outstanding at any time now or hereafter extended to the Borrower or its
Subsidiaries pursuant to loans made outside the United States of America by
foreign banking institutions plus (B) up to $50,000,000.00 of credit extended to
the Borrower or its Subsidiaries outside the United States of America by the
Bank or its Affiliates (any such credit extended by the Bank or its Affiliates,
"Foreign Commitments"). For the avoidance of doubt, Permitted International
Borrowings may be denominated in any currency acceptable to the Borrower (or its
applicable Subsidiary) and the lender or lenders party thereto and which, with
respect to any credit outstanding denominated in a currency other than dollars,
the amount thereof shall be determined on a dollar equivalent basis at the time
of incurrence.


"Permitted Liens" means:


(A)    Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business, that are not yet due and payable;


(B)    Pledges or deposits made in the ordinary course of business to secure
payment of worker's compensation, or to participate in any fund in connection
with worker's compensation, unemployment insurance, old-age pensions or other
social security programs;


5








--------------------------------------------------------------------------------

Exhibit 10.1

(C)    Liens of mechanics, materialmen, repairmen, warehousemen, carriers or
other like liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable;


(D)    Good faith pledges or deposits not exceeding an aggregate amount of
$1,000,000.00 made in the ordinary course of business to secure performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of thirty percent (30%) of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;


(E)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Borrower in the operation of its business, and none
of which is violated in any material respect by existing or proposed structures
or land use;


(F)    Liens in favor of the Bank;


(G)    Existing liens set forth or described on Exhibit 4.01(1), attached hereto
and made a part hereof;


(H)    Purchase money security interests granted to secure the purchase price of
assets, the purchase of which does not violate this Agreement or any instrument
required hereunder; and


(I)     Liens securing Indebtedness permitted by this Agreement; and


(J)    The following, if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings, so long as levy and execution
thereon have been stayed and continue to be stayed and they do not, in the
aggregate, materially detract from the value of the property of the Borrower or
any Subsidiary, or materially impair the use thereof in the operation of its
business:


(1)    Claims or liens for faxes, assessments or charges due and payable and
subject to interest or penalty;


(2)    Claims, liens and encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;


(3)    Claims or liens of mechanics, materialmen, warehousemen, carriers or
other like liens; and


(4)    Adverse judgments on appeal.


6




--------------------------------------------------------------------------------

Exhibit 10.1

"Person" means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture, court or
government, or political subdivision or agency·thereof.


"Records" means correspondence, memoranda, tapes, discs, papers, books and other
documents, or transcribed information of any type, whether expressed in ordinary
or machine readable language.


"Revolving Credit" means the revolving credit facility furnished to the Borrower
by the Bank pursuant to this Agreement, as evidenced by the Revolving Credit
Note.


"Revolving Credit Facility Fee" has the meaning ascribed to such term in Section
2.07.


"Revolving Credit Loan Commitment" means, as of any date of determination, a
revolving line of credit facility up to $50,000,000.00, less the outstanding
amount of any Foreign Commitments (whether or not funded) as of such date of
determination.


"Revolving Credit Note" means the Revolving Credit Note referred to in Section
2.03, as may be supplemented, amended or replaced.


"Revolving Credit Outstandings" means, at any time, the sum of (i) the aggregate
outstanding principal balance of the Loan at such time plus (ii) the aggregate
maximum amount that Beneficiaries may draw on Commercial Letters of Credit at
such time.


"Revolving Credit Termination Date" means, with respect to the Revolving Credit
Note, April 30, 2020 or such other date as is agreed to by the Bank in a written
instrument executed by a duly authorized officer of the Bank, provided that the
Borrower may elect to terminate this Agreement upon at least fifteen (15) days
prior written notice to the Bank and full, final and indefeasible payment of all
the then outstanding Obligations."


"Revolving Increase Effective Date" shall have the meaning ascribed to such term
in Section
2.08 of this Agreement.


"Subordinated Indebtedness" means all Indebtedness incurred at any time by the
Borrower or any Subsidiary, the repayment of which is subordinated to the Loans
in form and manner satisfactory to the Bank.


"Subsidiary" means any Affiliate that is directly, or indirectly through one or
more intermediaries, controlled by the Borrower or not less than 50% of the
voting capital stock of which is owned, directly or through one or more
intermediaries, by the Borrower.


"Swap Contract" means the interest rate swap transaction between the Borrower
and the Bank dated as of October 4, 2010 with respect to the Term Note.


"Term Loan" means the $20,000,000.00 term loan facility furnished to the
Borrower by the Bank, as evidenced by the Term Note.


7








--------------------------------------------------------------------------------

Exhibit 10.1

"Term Note" means the Term Note referred to m Section 2.03, as may be
supplemented, amended or replaced.


"$" or "dollars" denotes lawful currency of the United States of America.


Accounting. Accounting terms used and not otherwise defined in this Agreement
have the meanings determined by, and all calculations with respect to accounting
or financial matters unless otherwise provided herein shall be computed in
accordance with, GAAP.


ARTICLE 2.0 THE CREDIT FACILITIES


2.01    Advances on the Loans.


(A)    All advances to or for the benefit of the Borrower with respect to the
Revolving Credit Note will be charged to loan accounts established in the name
of the Borrower on the Bank's books.


(B)    The Bank disbursed the proceeds of the Term Note in accordance with a
disbursement authorization letter executed on or about the same date as the Term
Note. The outstanding principal balance as of the date of this Agreement is
$10,888,888.98.


2.02    General Terms of the Revolving Credit.


Subject to the terms hereof, the Bank will lend the Borrower, from time to time
until the Revolving Credit Termination Date, such sums as the Borrower may
request (but in the case of LIBOR Rate Loans, at least $100,000.00) by
reasonable same day notice to the Bank, received by the Bank not later than
11:00 A.M. of such day. The Borrower may borrow, repay Base Rate Loans without
penalty or premium and reborrow, from the date of this Agreement until the
Revolving Credit Termination Date, either the full amount of the Revolving
Credit Loan Commitment or any lesser sum which is at least $100,000.00. The
Revolving Credit Outstandings shall at no time exceed the Revolving Credit Loan
Commitment, and if, at any time, an excess shall for any reason exist, the full
amount of such excess, together with accrued and unpaid interest thereon as
herein provided, shall be immediately due and payable in full.


2.03    The Notes.


(A)    The Revolving Credit Loan Commitment shall be evidenced by a Revolving
Credit Note due and payable on the Revolving Credit Termination Date, in the
form attached hereto as Exhibit 2.03(A). Upon execution and delivery to the
Bank, the Revolving Credit Note shall replace and supersede the prior Revolving
Credit Note issued by the Borrower dated June 14, 2008.


(B)    The Term Loan is evidenced by a Term Note dated June 4, 2008, due and
payable on the Maturity Date, a copy of which is attached hereto as Exhibit
2.03B. The Borrower entered into the Swap Contract in connection with the Term
Note.


8




--------------------------------------------------------------------------------

Exhibit 10.1





2.04    Commercial Letters of Credit


(A)    From time to time prior to the Revolving Credit Termination Date, the
Bank shall issue Commercial Letters of Credit on account of the Borrower or a
Subsidiary subject to the following conditions:


(1)    Any such Commercial Letters of Credit shall be issued as a trade letter
of credit, standby letter of credit or bank guarantee only to (i) a supplier or
to a seller of goods which purchased goods will become a part of the Inventory
or other assets of the Borrower, (ii) governmental authorities or bonding
companies to secure statutory obligations of the Borrower, including, without
limitation, worker's compensation, disability, unemployment compensation or
environmental Laws, or (iii) a customer who is purchasing goods or services from
the Borrower or a Subsidiary;


(2)    No Beneficiary shall be an Affiliate (excluding a Subsidiary);


(3)    The Borrower agrees to pay to the Bank a quarterly fee with respect to
each Commercial Letter of Credit payable at the end of each calendar quarter (in
each case, a "Commercial Letter of Credit Fee") in accordance with Exhibit
2.04(A)(3) attached hereto. Whenever an Event of Default exists and is
outstanding, the Commercial Letter of Credit Fee hereunder shall, at the option
of the Bank, be increased to a per annum fee which is two percent (2%) per annum
greater that that fee which would otherwise be applicable hereunder;


(4)    No such Commercial Letter of Credit shall have an expiration date that is
later than the Revolving Credit Termination Date unless otherwise agreed to by
the Bank, excepting only (a) Commercial Letters of Credit in amounts aggregating
no more than $250000.00 which may have expiration date(s) no later than one (1)
year beyond the Revolving Credit Termination Date, and (b) such other Commercial
Letters of Credit in amounts acceptable to the Bank, which may have expiration
date(s) no later than one (1) year beyond the Revolving Credit Termination Date;


(5)    Each such Commercial Letter of Credit shall be issued pursuant to such
agreements and upon such terms and conditions as shall be required by the Bank;


(6)    No Event of Default shall have occurred hereunder at the time of issuance
of such Commercial Letter of Credit;


(7)    The aggregate face amount of all Commercial Letters of Credit at any time
outstanding shall not exceed the amount available under the Revolving Credit
Loan Commitment at such time; and


(8)    In the case of a Commercial Letter of Credit issued on behalf of a
Subsidiary, the Borrower has first executed and delivered to the Bank a Guaranty
with respect to such Subsidiary.


9








--------------------------------------------------------------------------------

Exhibit 10.1

(B)     The aggregate face amount of all Commercial Letters of Credit at any
time outstanding shall be included in the amount of the Revolving Credit
Outstandings.


2.05    Interest.


(A)    Indebtedness due under the Notes shall bear interest at the rates and
calculated in the manner set forth in the Notes.


(B)    All agreements between Borrower and the Bank are hereby. expressly
limited so that in no contingency or evenf whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the. amount paid or agreed to be paid to the Bank for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under applicable law. As used herein, the term "applicable law" means the law in
effect as of the date hereof provided, however that in the event there is a
change in the law which results in a higher permissible rate of interest, then
the Notes shall be governed by such new law as of its effective date. In this
regard, it is expressly agreed that it is the intent of Borrower and Bank in the
execution, delivery and acceptance of the Notes to contract in strict compliance
with the laws of The Commonwealth of Massachusetts from time to time in effect.
If,under or from any circumstances whatsoever, fulfillment of any provision
hereof, of the Notes or of any of the other Loan Documents at the time of
performance of such provision shall be due, shall involve transcending the limit
of suGh validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limits of such validity, and if
under or from any circumstances whatsoever the Bank should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance evidenced hereby and not to the payment of interest. This provision
shall control every other provision of all agreements between the Borrower and
the Bank.


2.06    Payment to the Bank.


The Bank shall periodically send the Borrower statements of all amounts due on
the Loans, which statements shall be considered correct and conclusively binding
on the Borrower unless the Borrower notifies the Bank to the contrary within
thirty (30) days of its receipt of any statement that it deems to be incorrect.
Notwithstanding the foregoing, any errors made by the Bank shall be corrected if
brought to the attention of the Bank no later than ninety (90) days after
termination of the Loans. At its sole discretion, the Bank may charge against
any deposit or other account of the Borrower all or any part of any amount due
with respect to the Obligations.


2.07    Revolving Credit Facility Fee.


The Borrower shall pay to the Bank, quarterly in arrears, as of the last day of
each and every calendar quarter, a fee calculated at an annual rate based upon a
365/366-day year for the actual number of days outstanding, for each quarter,
based on a percentage of the average unused portion of the Revolving Credit Loan
Commitment (the "Revolving Credit Facility Fee").


10








--------------------------------------------------------------------------------

Exhibit 10.1

Notwithstanding the foregoing, the percentage to be used in calculation of the
Facility Fee shall increase or decrease based upon Net Leverage, as follows:


Net Leverage
Unused Facility Fee
less than 1.0 to 1.0
0.175%
equal to or greater than 1.0 to 1.0, but less than 2.0 to 1.0
0.225%
equal to or greater than 2.0 to 1.0
0.275%





2.08    Increase in Revolving Credit Loan Commitment.


(A)    Request for Increase. Provided there exists no Event of Default, upon
prior written notice to the Bank, the Borrower may, from time to time, request
an increase in the Revolving Credit Loan Commitment by an amount (for all such
requests) not exceeding Twenty­ Five Million Dollars ($25,000,000.00) in the
aggregate; provided that (i) any such request for an increase shall be in a
minimum amount of Five Million Dollars ($5,000,000.00), and (ii) the Borrower
may make a maximum of three (3) such requests. At the time of sending such
notice, .the Borrower (in consultation with the Bank) shall specify the time
period within which the Bank is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Bank).


(B)    Effective Date and Allocations. If the Revolving Credit Loan Commitment
is increased in accordance with this Section 2.08, the Bank and the Borrower
shall determine the effective date (the "Revolving Increase Effective Date") and
the final allocation of such increase among any financial institutions holding a
participating interest. The Bank shall promptly notify the Borrower of the final
allocation of such increase and the Revolving Increase Effective Date.


(C)    Conditions to Effectiveness of Increase. As a condition precedent to any
increase of the Revolving Credit Loan Commitment under this Section 2.08, the
Borrower shall deliver to the Bank a certificate of the Borrower dated as of the
Revolving Increase Effective Date signed by the president or chief financial
officer of the Borrower (1) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (2) certifying that,
before and after giving effect to such increase, (a) the representations and
warranties contained in this Agreement and the other Loan Documents are, (i)
with respect to representations and warranties that contain a materiality
qualification, true and correct on and as of the Revolving Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case, they shall be true and correct in all
material respects as of such earlier date, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects on and as of the Revolving Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case, they shall be true and
correct in all material respects as of such earlier date and, in each case,
except that for purposes of this Section


11




--------------------------------------------------------------------------------

Exhibit 10.1





2.08, the representations and warranties contained in Section 4.0l (H) shall be
deemed to refer to the most recent financial statements furnished pursuant
thereto and (b) no Event of Defaults exists.


ARTICLE 3.0 CONDITIONS PRECEDENT


The obligation of the Bank to make the Loans is subject to the following
conditions precedent:


3.01    Documents Required for the Closing.


The Borrower shall have delivered to the Bank, prior to the initial disbursement
of the Revolving Credit (the "Closing"), the following:


(A)    The Revolving Credit Note duly executed by the Borrower in the form
attached hereto as Exhibit 2.03A;


(B)    A certificate (dated the date of the Closing) of the corporate secretary
or assistant secretary, as the case may be, of the Borrower, certifying as to:


(1)    the incumbency and signatures of the officer(s) signing this Agreement,
the Notes, the other Loan Documents and each other document to be delivered
pursuant hereto,


(2)    the resolutions of the board of directors authorizing the execution,
delivery and performance of this Agreement, the Notes, the other Loan Documents,
and each other document to be delivered pursuant hereto,


(3)    the By-Laws;


(C)    With respect to the Borrower, certificates of tax good standing and
corporate good standing and legal existence, dated as of the most recent date
practicable, issued by the Delaware Department of Revenue and Secretary of State
of Delaware as to the tax good standing and the legal existence and corporate
good standing of the Borrower and a certificate of registration as a foreign
corporation with The Commonwealth of Massachusetts;


(D)    A copy, certified as of the most recent date practicable by the Secretary
of the applicable state or nation of incorporation, of the charter documents of
the Borrower and all amendments thereto, together with a certificate (dated the
date of the Closing) of the corporate secretary or assistant secretary, as the
case may be, of the Borrower to the effect that such charter documents have not
been further amended since the date of the aforesaid certification of the
Secretary of the State of Delaware;


(E)    A written opinion or opinions of legal counsel for the Borrower, dated
the date of the Closing and addressed to the Bank, in form satisfactory to the
Bank and its counsel;


12








--------------------------------------------------------------------------------

Exhibit 10.1

(F)    A certificate, dated the date of the Closing, signed by the president, a
vice president, the treasurer or an assistant treasurer, the chief executive
officer or the chief financial officer, of the Borrower and to the effect that:


(1)    The representations and warranties set forth in Section 4.01 are true as
of the date of the Closing; and


(2)    No Event of Default hereunder, and no event which, with the giving of
notice or passage of time or both, would become such an Event of Default, has
occurred as of such date; and


(G)    Payment of the Closing Fee, which may be netted against the initial
disbursement of the Revolving Credit.


3.02    Documents Required for Subsequent Disbursements.


At the time of, and as a condition to, any disbursement of any part of the Loans
to be made by the Bank subsequent to the Closing, the Bank may require the
Borrower to deliver to the Bank a certificate, dated the date on which any such
disbursement is to be made, signed by the president, a vice president,
treasurer, chief executive officer, chief financial officer, or other duly
authorized officer of the Borrower, or by a vice president, treasurer or other
duly authorized officer of the Borrower, and to the effect that:


(A)    As of the date thereof, no Event of Default has occurred and is
continuing, and no event has occurred and is continuing that, but for the giving
of notice or passage of time or both, would be an Event of Default; and


(B)    Each of the representations and warranties contained in Section 4.01 is
true and correct in all material respects as if made on and as of the date of
such disbursement (except for such representations and warranties made as of a
particular date).


3.03    Certain Events.


At the time of, and as a condition to, the Closing and each disbursement of any
part of the Loans to be made by the Bank at or subsequent to the Closing:


(A)    No Event of Default shall have occurred and be continuing, and no event
shall have occurred and be continuing that, with the giving of notice or passage
of time or both, would be an Event of Default; and


(B)    All of the Loan Documents shall have remained in full force and effect.


3.04    Legal Matters.


At the time of the Closing, all legal matters incidental thereto shall be
satisfactory to Bowditch & Dewey, LLP, legal counsel to the Bank.




13








--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE 4.0 REPRESENTATIONS AND WARRANTIES


4.01    Original.


To induce the Bank to enter into this Agreement, the Borrower represents and
warrants to the Bank as follows:


(A)    The Borrower is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware; as of the Closing, the
Borrower has no Subsidiaries other than the Subsidiaries named in Exhibit
4.0l(A); as of the Closing, each Subsidiary is duly organized, validly existing
and in good standing under the laws of its state or nation of formation, all as
set forth in Exhibit 4.0l(A); the Borrower and the Subsidiaries have the lawful
power to own their properties and to engage in the businesses they conduct, and
each is duly qualified and in good standing as a foreign corporation in the
jurisdictions wherein the nature of the business transacted by it or property
owned by it makes such qualification necessary (except where failure to so
qualify would not have a material adverse effect on the business, assets or
financial condition of the Borrower and its Subsidiaries taken as a whole);


(B)    Neither the Borrower nor any Subsidiary is directly or indirectly
controlled by, or acting on behalf of, any Person which is an "Investment
Company," within the meaning of the Investment Company Act of 1940, as amended;


(C)    Except as disclosed in Exhibit 4.0l(C) attached hereto, neither the
Borrower nor any Subsidiary is in default with respect to any of its existing
Indebtedness in any material respect, and which such default would constitute an
Event of Default under Section 6.0l(C), and the making and performance of this
Agreement, the Notes and the other Loan Documents will not (immediately or with
the passage of time, the giving of notice, or both):
    
(1)    Violate (a) charter documents or the By-Laws of the Borrower or any
Subsidiary, or (b) any Laws or result in a default, in any material respect,
under any contract, agreement or instrument to which the Borrower or any
Subsidiary is a party or by which the Borrower or any Subsidiary or its property
is bound (except where such violation or default would not have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries taken as a whole); or


(2)    Result in the creation or imposition of any security interest in, or lien
or encumbrance upon, any of the assets of the Borrower or any Subsidiary except
in favor of the Bank (except where such occurrence would not have a material
adverse effect on the business assets or financial condition of the Borrower and
its Subsidiaries taken as a whole);


(D)    The Borrower has the power and authority to enter into and perform this
Agreement, the Notes and the other Loan Documents, and to incur the obligations
herein and


14




--------------------------------------------------------------------------------

Exhibit 10.1

therein provided for, and has taken all actions necessary to authorize the
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents;


(E)    This Agreement, the Notes and the other Loan Documents are, or when
delivered will be, valid, binding and enforceable under applicable law in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally and by general equitable principles (regardless of whether
considered in a proceeding at law or in equity);


(F)    Except as disclosed in Exhibit 4.0l(F) hereto, there is no pending order,
notice, claim, litigation, proceeding or investigation known to the Borrower
against or affecting the Borrower or any Subsidiary, whether or not covered by
insurance, that would in the aggregate involve the payment of $1,000,000.00 or
more or would otherwise materially or adversely affect the financial condition
or business prospects of the Borrower or any Subsidiary, considered as a whole,
if adversely determined;


(G)    The Borrower and each Subsidiary has good and marketable title to all of
its material assets, none of which is subject to any security interest,
encumbrance or lien, or claim of any third Person except for Permitted Liens;


(H)    The Financial Statements, including any schedules and notes pertaining
thereto, and the management prepared financial statements for the fiscal period
ending December 31, 2014 have been prepared in accordance with GAAP, and fairly
present the financial condition of the Borrower and the Subsidiaries at the
dates thereof and the results of operations for the periods covered thereby, and
there have been ·no material adverse changes in the financial condition or
business of the Borrower and the Subsidiaries, considered as a whole, from
December 31, 2014 to the date hereof;


(I)     As of the date hereof, neither the Borrower nor any of the Subsidiaries
has any material Indebtedness of any nature, including, but without limitation,
liabilities for taxes and any interest or penalties relating thereto except to
the extent reflected (in a footnote or otherwise) and reserved against in the
consolidated balance sheet dated December 31, 2014, included in the Financial
Statements o:r as disclosed in, or permitted by, this Agreement, including as
set forth on Exhibit 4.0l(I);


(J)     Except as otherwise permitted herein or as would not materially
interfere with the conduGt of the business of the Borrower and its Subsidiaries,
considered as a whole, the Borrower has filed all tax returns or extensions to
file tax returns in applicable jurisdictions, and other reports required by any
applicable Laws to have been filed prior to the date hereof, have paid or caused
to be paid all taxes, assessments and other governmental charges that are due
and payable prior to the date hereof, and have made adequate provision for the
payment of such taxes, assessments or other charges accruing but not yet
payable; the Borrower has no knowledge of any deficiency or additional
assessment in a materially important amount in connection with any taxes,
assessments or charges not provided for on its books;


15




--------------------------------------------------------------------------------

Exhibit 10.1



(K)    Except to the extent that the failure to comply would not materially
interfere with the conduct of the business of the Borrower and its Subsidiaries,
considered as a whole, each of the Borrower and the Subsidiaries have complied
with all applicable Laws with respect to (1) any restrictions, specifications or
other requirements pertaining to products that it manufactures or sells or to
the services it performs; (2) the conduct of its business; and (3) the use,
maintenance and operation of the real and personal properties owned or leased by
it in the conduct of its business; .


(L)    No representation or warranty by or with respect to the Borrower or any
Subsidiary contained herein or in any certificate or other document furnished by
the Borrower or any Subsidiary pursuant hereto contains any untrue statement of
a material fact or omits to state a material fact necessary to make such
representation or warranty not misleading in light of the circumstances under
which it was made;


(M)    Each consent, approval or authorization of, or filing, registration or
qualification with, any Person required to be obtained or effected by the
Borrower or any Subsidiary in connection with the execution and delivery of this
Agreement, the Notes and the other Loan Documents or the undertaking or
performance of any obligation hereunder or thereunder, has been duly obtained or
effected;
(N)    Except as set forth in Exhibit 4.0l (N) and except to the extent that the
failure to comply would not materially interfere with the conduct of the
business of the Borrower or any Subsidiary, considered as a whole, to the best
knowledge of the Borrower, neither the Borrower, nor any Person for whose
conduct the Borrower is responsible, owns, occupies or operates, ·or has, within
the fifteen (15) year period immediately preceding the date of this Agreement,
owned, occupied or operated a site or vessel on which has been stored any
hazardous material or oil, without compliance with all statues, regulations,
ordinances, directives, and orders of every federal, state, municipal and other
governmental authority which has or claims jurisdiction relative thereto (the
terms "site," "vessel" and "hazardous material," respectively, as used .herein
include the definitions of those terms in Massachusetts General Laws, Ch. 21E);
neither the Borrower, nor any Person for whose conduct the Borrower is
responsible, has ever disposed of, transported or arranged for the transport of
any hazardous material or oil without compliance with all such statutes,
regulations, ordinances, directives and orders in all material respects; and
neither the Borrower, nor any Person for whose conduct the Borrower is
responsible, has ever been legally responsible for any releases or threat of
release of any hazardous material or oil; received notification of any potential
or known release or threat of release of any hazardous material or oil from any
site or vessel owned, occupied or operated by the Borrower, or any Person for
whose conduct the Borrower is responsible, or of the incurrence of any expense
or loss in connection with the assessment, containment or removal of any release
or threat of release of any hazardous material or oil from any such site or
vessel;


(O)    The Borrower has not made any agreement or taken any action which may
cause anyone to become entitled to a commission or finder's fee as a result 9f
or in connection with the making of the Loans;


16






--------------------------------------------------------------------------------

Exhibit 10.1

(P)    The federal tax returns of the Borrower and all Subsidiaries for all
years of operation, including the tax years of the Borrower and all Subsidiaries
most recently ended prior to the date of this Agreement, have been filed with
the Internal Revenue Service and have not been challenged or an extension for
filing has been obtained; and


(Q)    Any Employee Pension Benefit Plans, as defined in the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), of the Borrower and each
Subsidiary meet, as of the date hereof, the minimum funding standards of 29
U.S.C.A. 1082 (Section 302 of ERISA), and no Reportable Event or Prohibited
Transaction, as defined in ERISA, has occurred with respect to any Employee
Benefit Plans, as defined in ERISA, of the Borrower or any Subsidiary.


4.02 Survival.


All of the representations and warranties set forth in Section 4.01 shall
survive until all Obligations are satisfied in full and there remain no
outstanding commitments hereunder.


ARTICLE 5.0 COVENANTS OF THE BORROWER


5.01    Affirmative Covenants.


The Borrower does hereby covenant and agree with the Bank that, so long as any
of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, it will comply, or if appropriate cause the Subsidiaries to comply,
at all times with the following affirmative covenants:


(A)    The Borrower will use the proceeds of the Loans only for the purposes set
forth in Exhibit 5.0l(A), and will furnish the Bank such evidence as it may
reasonably require with respect to such use;


(B)    The Borrower will furnish or otherwise make available to the Bank:


(1)    As soon as available, but in any event within forty-five (45) days after
the close of the first three quarterly accounting periods in each fiscal year:
(a) a consolidated statement of cash flows of the Borrower and the Subsidiaries
for such quarter; (b) a consolidated income statement of the Borrower and the
Subsidiaries for such quarters; (c) a consolidated balance sheet of the borrower
and the Subsidiaries as of the end of such quarter-all in reasonable detail,
subject to normal year-end audit adjustments and certified by the president or
principal financial officer of the Borrower to have been prepared in accordance
with GAAP;


(2)    As soon as available, but in any event within one hundred twenty (120)
days after the close of each fiscal year: (a) a consolidated statement of
stockholders' equity; (b) a consolidated statement of changes of cash flows of
the Borrower and the Subsidiaries for such fiscal year; (c) a consolidated
income statement of the Borrower and the Subsidiaries for such fiscal year; and
(d) a consolidated balance sheet of the


17








--------------------------------------------------------------------------------

Exhibit 10.1

Borrower and the Subsidiaries as of the end of such fiscal year-all such
statements to be in reasonable detail, including all supporting schedules and
comments; the consolidated statements and balance sheets to be audited by an
independent registered public accountant selected by Borrower and acceptable to
the Bank, and certified by such accountants to have been prepared in accordance
with GAAP and to present fairly the financial position and results of operations
of the Borrower and the Subsidiaries; the Bank shall have the right, from time
to time, to discuss the affairs of the Borrower directly with such independent
registered public accountants after notice to the Borrower and opportunity of
the Borrower to be represented at any such discussions;


(3)    Contemporaneously with each quarterly and year-end financial report
required by the foregoing paragraphs (1) and (2), a compliance certificate of
the president or principal financial officer of the Borrower in a form
satisfactory to the Bank providing calculations with respect to compliance with
the financial covenants contained herein and stating that he has individually
reviewed the provisions of this Agreement and that a review of the activities of
the Borrower during such year or quarterly period, as the case may be, has been
made by him or under his supervision, with a view to determining whether the
Borrower has fulfilled all obligations under this Agreement, and that, to the
best of his knowledge, the Borrower has observed and performed each undertaking
contained in this Agreement and is not in default in the observance or
performance of any of the provisions hereof or, if the Borrower shall be in
default, specifying all such defaults and events of which he may have knowledge;


(4)    Promptly after the sending or making available or filing of the same,
copies of all reports, proxy statements, and financial statements that the
Borrower sends or make available to its stockholders and all registration
statements and reports that the Borrower files with the Securities and Exchange
Commission or any successor Person;


(5)    Upon the Bank's reasonable request, copies of any and all material
documents relating to the business of the Borrower;


(C)    The Borrower will maintain its material operating physical assets m good
condition and repair (normal wear and tear excepted);


(D)    The Borrower and the Subsidiaries will maintain, or cause to be
maintained, public liability, fire and casualty insurance that are of a
character usually insured by corporations engaged in the same or similar
businesses;


(E)    The Borrower and the Subsidiaries will pay or cause to be paid when due,
all taxes, assessments, charges or levies imposed upon them or on any of their
property or with respect to which any of them is required to withhold and pay
except where contested in good faith by appropriate proceedings with adequate
reserves therefor having been set aside on its books; provided, however, that
the Borrower and each Subsidiary shall pay or cause to be paid all such taxes,
assessments, charges or levies forthwith whenever foreclosure on any lien that
may have attached (or security therefor) appears imminent;


18








--------------------------------------------------------------------------------

Exhibit 10.1

(F)    The Borrower will maintain:.


(1)    A Debt Service Coverage Ratio of at least 1.50:1.00, to be tested on a
rolling four fiscal quarters basis at the end of each fiscal quarter; and


(2)    Net Leverage not exceeding 3.00:1.00, to be tested on a rolling four
fiscal quarters basis at the end of each fiscal quarter;


(G)    The Borrower and the Subsidiaries will each, when reasonably requested to
do so, make available for inspection during normal business hours by duly
authorized representatives of the Bank any of its bookS and records and will
furnish the Bank any information regarding its business affairs and financial
condition within a reasonable time after written request thereof;


(H)    The Borrower and the Subsidiaries will each take all necessary steps to
preserve its corporate existence and comply in all material respects with all
present and future Laws applicable to it in the operation of its business, and
all material agreements to which it is subject;


(I)    The Borrower and the Subsidiaries will each take all necessary steps to
preserve Intellectual Property, and will keep accurate and complete Records of
royalties, patents and trademarks in connection therewith, consistent with sound
business practices;


(J)    The Borrower and the Subsidiaries will keep accurate and complete
business Records consistent with sound business practices;


(K)    The Borrower and the Subsidiaries will give immediate notice to the Bank
of (1) any litigation or proceeding in which any of them is a party if an
adverse decision therein would require any of them to pay more than
$1,000,000.00 or deliver assets the value of which exceeds such sum (except
where the claim is covered by insurance and the insurer has acknowledged
coverage); and (2) the institution of any other suit or proceeding involving any
of them that could be reasonably likely to materially and adversely affect the
operations, financial condition, property or business of the Borrower or any
Subsidiary, considered as a whole;


(L)    Upon written request by the Bank, the Borrower will furnish the Bank with
true, correct and complete copies of federal income tax returns filed by the
Borrower, together with all schedules thereto;


(M)    The Borrower and the Subsidiaries will pay when due (or within applicable
grace periods (or in the case of trade indebtedness, no later than ninety (90)
days from the date incurred)) all of their other Indebtedness exceeding
$5,000,000.00 due third Persons except when the amount thereof is being
contested in good faith by appropriate proceedings and with adequate reserves
therefor being set aside on their books;


(N)    The Borrower and the Subsidiaries will each notify the Bank promptly if
any of them becomes aware of the occurrence of any Event of Default or of any
fact, condition or event that only with the giving of notice or passage of time
or both, could become an Event of Default, or if any of them becomes aware of
any material adverse change in financial condition


19








--------------------------------------------------------------------------------

Exhibit 10.1

(including, without limitation, proceedings in bankruptcy, insolvency,
reorganization or the appointment of a receiver or trustee), or results of
operations of the Borrower or a Subsidiary, or of the failure of the Borrower or
any Subsidiary to observe any of their respective undertakings hereunder or
under the other Loan Documents;


(O)    The Borrower and the Subsidiaries will notify the Bank thirty (30) days
in advance of any change in the location of the Borrower's headquarters
currently located in Oxford, Massachusetts;


(P)    The Borrower and the Subsidiaries will (1) fund any Employee Pension
Benefit Plans in accordance with no less than the minimum funding standards of
29 U.S.C.A. 1082 (Section 302 of ERISA); (2) furnish the Bank, upon the Bank's
written request, with copies of any reports or other statements filed with the
United States Department of Labor or the Internal Revenue Service with respect
to any such Plan; and (3) promptly advise the Bank of the occurrence of any
Reportable Event or Prohibited Transaction with respect to any Employee Benefit
Plan; and


(Q)    The Borrower will maintain its primary depository and operating accounts
with the Bank at all times while any Obligations to the Bank under the Revolving
Credit Note are outstanding, it being understood that this provision shall not
require the Borrower to maintain its investment account with the Bank.


5.02    Negative Covenants.


The Borrower does hereby covenant and agree with the Bank that, so long as any
of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, it will comply, or if appropriate cause the Subsidiaries to comply,
at all times with the following negative covenants, unless the Bank shall
otherwise have agreed in writing:


(A)    Neither the Borrower nor any Subsidiary will mortgage, assign as
collateral security, pledge or encumber any of its assets now owned or hereafter
acquired, or permit any of its assets to be encumbered in any way without the
prior express written consent of the Bank, except for Permitted Liens (including
refinancings thereof) and any lien in favor of the Bank or its affiliates;


(B)    Neither the Borrower nor any Subsidiary will change its name or enter
into any merger or. consolidation (other than mergers or consolidations between
wholly owned subsidiaries resulting in no change in the beneficial ownership of
such subsidiaries, mergers of wholly owned subsidiaries into Borrower and
mergers or consolidations in connection with transactions otherwise permitted
hereby, including, Section 5.02(K));


(C)    Neither the Borrower nor any Subsidiary will sell or otherwise dispose
of, or for any reason cease operating, any of its operating divisions, or lines
of business which on a cumulative basis or in any one instance comprise more
than twenty percent (20%) of the assets of the Borrower and its Subsidiaries,
considered as a whole, without first providing the Bank for each such sale or
disposition with thirty (30) days advance written notice of its intention to do
so;


20








--------------------------------------------------------------------------------

Exhibit 10.1

(D)     Neither the Borrower nor any Subsidiary will become liable, directly or
indirectly, as guarantor or otherwise for any obligation of any other Person
exceeding $50,000,000.00 in the aggregate at any time outstanding, without
notifying the Bank in writing in advance, except for (i) the endorsement of
commercial paper for deposit or collection in the ordinary course of business,
(ii) unsecured guarantees of obligations of foreign Subsidiaries of the Borrower
and (iii) with respect to the Aircraft Loan;


(E)    Neither the Borrower nor any Subsidiary will incur, create, assume, or
permit to exist any Indebtedness except: (1) the Loans; (2) existing
Indebtedness listed on Exhibit 4.0l(I) permitted to exist after the date of this
Agreement (including refinancings thereof); (3) trade indebtedness incurred in
the ordinary course of business, (4) contingent Indebtedness permitted by
Section 5.02(D); (5) Indebtedness secured by Permitted Liens; (6) Subordinated
Indebtedness; (7) Permitted International Borrowings; (8) capital leases or
purchase money Indebtedness permitted by this Agreement; (9) the Aircraft Loan;
and (10) other Indebtedness not exceeding $50,000,000.00 in the aggregate at any
time outstanding;


(F)    Neither the Borrower nor any Subsidiary (other than a· wholly owned
Subsidiary of the Borrower) will declare or pay any dividends, redeem or make
any other payment or distribution on account of its capital stock (other than
shares of stock of, or other instruments issued by, the Borrower convertible
into stock of the Borrower) at any time when an Event of Default shall have
occurred and be continuing or would result therefrom (including, without
limitation, compliance by the Borrower of the financial covenants set forth in
Section 5.0l (F) of this Agreement; provided, that this Section 5.02(F) shall
not prohibit (1) the payment of any dividend within sixty (60) days after the
date of declaration of such dividend if the payment of such dividend would have
been permitted on the date of declaration and (2) the acquisition of any shares
of capital stock of the Borrower or its Subsidiaries either (a) to the extent
that such exchange shall be for shares of capital stock of the Borrower of (b)
through the application of net proceeds of a substantially concurrent sale for
cash (other than to a Subsidiary of the Borrower) of shares of capital stock of
the Borrower;


(G)    Neither the Borrower nor any Subsidiary will declare or make, directly or
indirectly, any payments or distributions to officers, directors or employees on
account of its capital stock (other than as permitted under Section 5.02(F), or
incur any obligation (contingent or otherwise) to do so, except that, so long as
no Event of Default shall have occurred and be continuing at the time thereof or
would result therefrom (including, without limitation, compliance by the
Borrower of the financial covenants set forth in Section 5.0l(F) of this
Agreement) the Borrower may (1) make payments of up to $1,000,000.00 per fiscal
year and no more than $5,000,000.00 in the aggregate with respect to share
repurchases from officers, directors or employees of the Borrower or any of its
Subsidiaries, (2) make payments not exceeding $3,000,000.00 in the aggregate any
fiscal year with respect to payment of employee income taxes in connection with
the vesting of restricted shares or performance shares of the Borrower held by
such employee; and (3) make payments of up to $1,000,000.00 per fiscal year and
no more than $5,000,000.00 in the aggregate with respect to share repurchases
from current or former officers, directors, employees and consultants of the
Borrower or any of its Subsidiaries of the authorized representatives of such
current or former officers, directors,






21




--------------------------------------------------------------------------------

Exhibit 10.1

employees and consultants upon the death, disability or termination of
employment of such person or termination of their seat on the board of the
Borrower, or pursuant to the terms of any agreement under which such capital
stock was issued or any agreement with respect to such consulting agreement;
provided that any such payments made at a time when Net Leverage, as calculated
in accordance with Section 5.0l(F)(2) hereof, is less than 1:50:1:00 (both
before and after giving pro forma effect to such payment) shall not count
against any dollar limitations set forth in this Section 5.02(G);


(H)    Without first providing the Bank with fifteen (15) days advance written
no.tice of its intention to do any of the following, neither the Borrower nor
any Subsidiary will form any subsidiary, make any investment in (including any
assignment of lnventory or other property), or make any loan in the nature of an
investment to, any Person, other than (1) investments of the Borrower in the
Subsidiaries listed on Exhibit 4.0l(A) or (2) any individual investment
(including the formation of any subsidiary) or any loan in the nature of an
investment, not exceeding $20,000,000.00;


(I)    Neither the Borrower nor any Subsidiary will make any loan or advance to
any officer, shareholder, director, or employee of the Borrower or any
Subsidiary, except for (1) business travel, educational or relocation and
similar temporary advances in the ordinary course of business, (2) loans not
exceeding $250,000.00 to any one such individual and up to
$3,000,000.00 in the aggregate at any one time outstanding;


(J)    The Borrower will not make any payments on any other Subordinated
Indebtedness, except as permitted by the subordination provisions applicable
thereto;


(K)    Neither the Borrower nor any Subsidiary will acquire or agree to acquire
any stock in, or all or substantially all of the assets of, any Person for a
purchase price exceeding $20,000,000.00 without first providing the Bank with
fifteen (15) days advance written notice of its intention to do so;


(L)    Neither the Borrower nor any Subsidiary will furnish the Bank any
certificate or other document that will contain any untrue statement of material
fact or that will omit to state a material fact necessary to make it not
misleading in light of the circumstances under which it was furnished; and


(M)    Neither the Borrower nor any Subsidiary will directly or indirectly apply
any part of the proceeds of the Loans to the purchasing or carrying of any
"margin stock" within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, or any regulations, interpretations, or rulings
thereunder.


ARTICLE 6.0 DEFAULT


6.01 Events of Default.


The occurrence of any one or more of the following events shall constitute an
Event of Default hereunder:


22








--------------------------------------------------------------------------------

Exhibit 10.1

(A)    The Borrower or the Subsidiaries shall fail to pay when due any
Obligations to the Bank within ten (10) days of an applicable due date;


(B)    The Borrower or the Subsidiaries shall fail to observe or perform any
other obligation to be observed or performed by it hereunder or under any of the
other Loan Documents, and such failure shall continue for thirty (30) days after
(1) notice of such failure from the Bank; or (2) the Bank is notified of such
failure or should have been so notified pursuant to the provisions of Section
5.01(0), whichever is earlier;


(C)    The Borrower or the Subsidiaries shall fail to pay any Indebtedness other
than the Obligations exceeding $5,000,000.00, and such failure shall continue
beyond any applicable grace period (or, with respect to trade Indebtedness which
is not subject to a grace period, within ninety (90) days of the date such trade
Indebtedness is incurred);


(D)    Any financial statement, representation, warranty or certificate made or
furnished by or with respect to the Borrower or any of the Subsidiaries to the
Bank in connection with this Agreement, or as an inducement to the Bank to enter
into this Agreement, or in any separate statement or document to be delivered to
the Bank hereunder, shall be materially false, incorrect or incomplete when
made;


(E)    The Borrower shall admit its inability to pay its debts as they mature or
shall make an assignment for the benefit of itself or any of its creditors;


(F)    Proceedings in bankruptcy, or for reorganization of the Borrower or any
of the Subsidiaries, or for the readjustment of any of their respective debts
under the United States Bankruptcy Code, as amended, or any part thereof, or
under any other Laws, whether state or federal, for the relief of debtors, now
or hereafter existing, shall be commenced against or by the Borrower or any of
the Subsidiaries and, except with respect to any such proceedings instituted by
the Borrower or any of the Subsidiaries, shall not be discharged within sixty
(60) days of said commencement;


(G)    A receiver or trustee shall be appointed for the Borrower or any of the
Subsidiaries or for any substantial part of their respective assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of the Borrower or any of the Subsidiaries, and except with respect
to any such appointments requested or instituted by the Borrower or any of the
Subsidiaries, such receiver or trustee shall not be discharged within sixty (60)
days of his appointment, and except with respect to any such proceedings
instituted by the Borrower or any of the Subsidiaries, such proceedings shall
not be discharged within sixty (60) days of commencement, or the Borrower shall
discontinue business or materially change the nature of its business;


(H)     The Borrower or any of the Subsidiaries shall suffer final judgments
(which are not covered by insurance where the insurer has acknowledged coverage)
for payment of money aggregating in excess of $5,000,000.00 and shall not
discharge the same within a period of forty-


23








--------------------------------------------------------------------------------

Exhibit 10.1

five (45) days unless, pending further proceedings, execution has not been
commenced or, if commenced, has been effectively stayed; or


(I)    Failure by the Borrower to pay any amount of money or to observe
exceeding
$250,000.00 or perform any other material covenant, condition or agreement which
is the obligation of the Borrower to the Bank under any other existing or future
note, mortgage or other document or instrument.


6.02 Acceleration.


At its option, and at any time, whether immediately or otherwise, the Bank may,
upon the occurrence of any Event of Default, declare all Obligations of the
Borrower to the Bank immediately due and payable without further action of any
kind including, without limitation, notice, demand or presentment.


ARTICLE 7.0 THE BANK'S RIGHTS AND REMEDIES


7.01    The Bank's Rights Upon Default


Upon the occurrence of an Event of Default and at any time thereafter, the Bank,
without presentment, demand, notice, protest or advertisement of any kind, will
have the rights set forth in this Agreement and under applicable law.


7.02    Right of Set-Off.


Upon and after the occurrence of an Event of Default, (A) the Borrower hereby
authorizes the Bank, at any time and from time to time, without notice, which is
hereby expressly waived by the Borrower, and whether or not the Bank shall have
declared any credit subject hereto to be due and payable in accordance with the
terms hereof, to set off against, and to appropriate and apply to the payment
of, the Borrower's Obligations (whether matured or unmatured, fixed or
contingent, liquidated or unliquidated), any and all amounts owing by the Bank
to the Borrower (whether payable in U.S. dollars or any other currency, whether
matured or unmatured, and in the case of deposits, whether general or special
(except trust and escrow accounts), time or demand and however evidenced), and
(B) pending any such action, to the extent necessary, to hold such amounts as
collateral to secure such Obligations and to return as unpaid for insufficient
funds any and all checks and other items drawn against any deposits so held as
the Bank, in its sole discretion, may elect. The Borrower hereby grants to the
Bank a security interest in all deposits and accounts maintained with the Bank
to secure the payment of all Obligations of the Borrower to the Bank under this
Agreement and all agreements, instruments and documents related to this
Agreement. TO THE EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE THE
BANK TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES
THE OBLIGATIONS PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH
DEPOSITS ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.


24








--------------------------------------------------------------------------------

Exhibit 10.1

7.03    Cumulative Rights and Remedies


All rights and remedies of the Bank, whether provided for herein or in other
agreements, instruments or documents or conferred by law, are cumulative and may
be exercised alone or simultaneously.


7.04    Additional Rights and Remedies


(A)    Upon the occurrence of an Event of Default, all obligations on the part
of the Bank to make advances under the Revolving Credit Note, if the Bank so
elects upon written notice to the Borrower, shall cease and terminate, and, at
the option of the Bank, both of the Notes shall become immediately due and
payable, but the Bank may make any advances or portions of advances under the
Revolving Credit Note, after the occurrence of any such Event of Default,
without thereby waiving its right to demand payment of the Obligations and
without becoming liable to make any other or further advances as hereinabove
contemplated by this Agreement.


(B)    Upon the occurrence of an Event of Default, the rights, powers and
privileges provided in this Sction 7.04, and all other remedies available to the
Bank under this Agreement or at law or in equity, may be exercised by the Bank
at any time and from time to time, whether or not the Obligations shall be due
and payable, and whether or not the Bank shall have instituted any foreclosure
proceedings or other action for the enforcement of its rights hereunder or under
the Notes or any of the other Loan Documents.


ARTICLE 8.0 MISCELLANEOUS


8.01    Construction.


The provisions of this Agreement shall be in addition to those of any pledge or
security agreement, note or other evidence of liability now or hereafter held by
the Bank, all of which shall be construed as complementary to each other.
Nothing herein contained shall prevent the Bank from enforcing any or all other
pledge or security agreements, notes or other evidences of liability in
accordance with their respective terms.


8.02    Further Assurance.


From time to time, the Borrower will execute and deliver to the Bank such
additional documents and will provide such additional information as the Bank
may reasonably require to carry out the terms of this Agreement and be informed
of the status and affairs of the Borrower.


8.03    Enforcement and Waiver by the Bank.


The Bank shall have the right at all times to enforce the provisions of this
Agreement and the other Loan Documents in strict accordance with the terms
hereof and thereof, notwithstanding any conduct or custom on the part of the
Bank in refraining from so doing at any time or times. The failure of the Bank
at any time or times to enforce its rights under such


25








--------------------------------------------------------------------------------

Exhibit 10.1

provisions, strictly in accordance with the same, shall not be construed as,
having created a custom in any way or manner contrary to specific provisions of
this Agreement or as having in any way or manner modified or waived the same.
All rights and remedies of the Bank are cumulative and concurrent and the
exercise of one right or remedy shall not be deemed a waiver or release of any
other right or remedy.


8.04    Expenses of the Bank.


The Borrower shall pay on demand all expenses of the Bank in connection with the
preparation, administration, default, collection, waiver or amendment of loan
terms, or in connection with the Bank's exercise, preservation or enforcement of
any of its rights, remedies or options hereunder, including, without limitation,
reasonable fees of outside legal counsel, accounting, consulting, brokerage or
other similar professional fees or expenses, and any fees or expenses associated
with travel or other costs relating to any appraisals or examinations conducted
in connection with this Agreement, the Notes, the other Loan Documents or any
other collateral therefor, and the amount of all such expenses shall, until
paid, bear interest at the rate applicable to principal under the Notes
(including any default rate) and be an Obligation.


8.05    Notices.


Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed delivered if delivered in person or if sent by
certified mail, postage prepaid, return receipt requested, facsimile or
telegraph, as follows, unless such address is changed by written notice
hereunder:


(A)    If to the Borrower: IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540
Attention: Chief Financial Officer


With a copy to:    IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540
Attention: General Counsel


(B) If to the Bank:        Bank of America, N.A.
100 Federal Street
Boston, MA 02110
Attention: Robert C. Megan, Senior Vice President


With a copy to:    George W. Tetler III, Esquire
Bowditch & Dewey, LLP
P.O. Box 15156 311 Main Street
Worcester, MA 01615-0156




26








--------------------------------------------------------------------------------

Exhibit 10.1

Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other party in the manner herein
provided for giving notice. Any such notice, demand, request or other
communication shall be deemed given when mailed as aforesaid.


8.06    Waiver and Indemnification by the Borrower.


To the maximum extent permitted by applicable Laws, the Borrower:


(A)    Waives (1) protest of all commercial paper at any time held by the Bank
for which the Borrower is in any way liable; (2) except as the same may herein
be specifically granted, notice of acceleration and of intention to accelerate;
and (3) notice and opportunity to be heard, after acceleration in the manner
provided in Section 6.02, before exercise by the Bank of the remedies of
self-help, set-off or of other summary procedures permitted by any applicable
Laws or by any agreement with the Borrower, and, except where required hereby or
by any applicable Laws, notice of any other action taken by the Bank; and


(B)    Indemnifies the Bank and its officers, attorneys, agents and employees
from all claims for loss or damage caused by any act or omission on the part of
any of them except willful misconduct or gross negligence.


8.07    Participation; Right to Sell and/or Assign.


The Bank shall have the unrestricted right at any time and from time to time,
and without the consent of the Borrower, to grant to one or more banks or other
financial institutions (each, a "Participant") participating interests in the
Bank's obligation to lend hereunder and any or all of the loans held by the Bank
hereunder in minimum amounts of $5,000,000.00 each. In the event of any such
grant by the Bank of a participating interest to a Participant, whether or not
upon notice to the Borrower, the Bank shall remain responsible for the
performance of its obligations hereunder and the Borrower shall continue to deal
solely and directly with the Bank in connection with the Bank's rights and
obligations hereunder. The Bank may furnish any information concerning the
Borrower in its possession from time to time to prospective Participants,
provided that the Bank shall require any such prospective Participant to agree
in writing to maintain the confidentiality of such information.


The Bank shall have the unrestricted right at any time or from time to time,
upon Borrower's consent, which consent shall not be unreasonably withheld,
(provided that no such consent shall be required whenever an Event of Default
exists) to assign all or any portion of its rights and obligations hereunder to
one or more banks or other financial institutions (each, an "Assignee") in
minimum amounts of $5,000,000.00 each or in any amount whenever an Event of
Default exists and the Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as the Bank shall deem reasonably necessary to effect the
foregoing. In addition, at the request of the Bank and any such Assignee, the
Borrower shall issue one or more new promissory note(s), as applicable, to any
such Assignee and, if the Bank has retained any of its rights and obligations
hereunder following


27








--------------------------------------------------------------------------------

Exhibit 10.1

such assignment, to the Bank, which new promissory note(s) shall be issued in
replacement of, but not in discharge of, the liability evidenced by the
promissory note held by the Bank prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and the
Bank after giving effect to such assignment. Upon the execution and delivery of
appropriate assignment documentation, amendments and any other documentation
required by the Bank in connection with such assignment, and the payment by
Assignee of the purchase price agreed to by the Bank and such Assignee, such
Assignee shall be a party to this . Agreement and shall have all of the rights
and obligations of the Bank hereunder (and under any and all other documents,
instruments and agreements executed in connection herewith) to the extent that
such rights and obligations have been assigned by the Bank pursuant to the
assignment documentation between the Bank and such Assignee, and the Bank shall
be released from its obligations hereunder and thereunder to a corresponding
extent. The Bank may furnish any information concerning the Borrower in its
possession from time to time to prospective Assignees, provided that the Bank
shall require any such prospective Assignees to agree in writing to maintain the
confidentiality of such information.


8.08 WAIVER OF JURY TRIAL.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (C) CERTIFIES
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.


8.09    Applicable Law.


Except to the extent that any law of the United States may apply, this Agreement
shall be governed and interpreted according to the laws of The Commonwealth of
Massachusetts, without regard to any choice of law, rules or principles to the
contrary. Nothing in this paragraph shall be construed to limit or otherwise
affect any rights or remedies of the Bank under federal law.


8.10    Binding Effect, Assignment, and Entire Agreement.


This Agreement shall inure to the benefit of, and shall be binding Upon, the
respective successors and permitted assigns of the parties hereto. The Borrower
has no right to assign any


28








--------------------------------------------------------------------------------

Exhibit 10.1

of its rights or obligations hereunder without the prior written consent of the
Bank. This Agreement, including the Exhibits hereto, all of which are hereby
incorporated herein by reference, and the documents executed and delivered
pursuant hereto, are intended by the parties as the final, complete and
exclusive statement of the transaction evidenced by this Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement, and no party is relying
on any promise, agreement or understanding not set forth in this Agreement. This
Agreement may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Bank.


8.11    Severability.


If any provision of this Agreement shall be held invalid under any applicable
Laws, such invalidity shall not affect any other provision of this Agreement
that can be given effect without the invalid provision, and, to this end, the
provisions hereof are severable.


8.12    Counterparts.


This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement (or of any agreement or document required by this Agreement
and any amendment to this Agreement) by telecopy or other electronic imaging
means shall be as effective as delivery of a manually executed counterpart of
this Agreement; provided, however, that the telecopy or other electronic image
shall be promptly followed by an original if required by the Bank.


8.13    Replacement Notes.


Upon receipt of (i) an affidavit of an officer of the Bank as to the loss,
theft, destruction or mutilation of either of the Notes or any other Loan
Document which is not of public record, and (ii) an indemnity by the Bank in
favor of the Borrower with respect to losses, claims or damage resulting
therefrom and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such Note or other Loan Document, the Borrower will issue,
in lieu thereof, a replacement Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.


8.14    Return of Prior Note.


The Bank shall return to the Borrower in due course after the Closing, the
Revolving Credit Note dated June 14, 2008, issued by the Borrower to the Bank in
the face amount of $35,000,000.00.


8.15    Use of Proceeds


29








--------------------------------------------------------------------------------

Exhibit 10.1

No portion of the proceeds of the Loans shall be used, in whole or in part, for
the purpose of purchasing or carrying any "margin stock" as such term is defined
in Regulation U of the Board of Governors of the Federal Reserve System.


8.16 Integration


This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement, and no party is relying
on any promise, agreement or understanding not set forth in this Agreement. This
Agreement may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Bank.


8.17 Restatement of Prior Agreement.


This Agreement is a restatement, in its entirety, of the Loan Agreement dated as
of June 4, 2008, as amended, by and between the Bank and the Borrower, and any
indebtedness outstanding thereunder shall be deemed to be outstanding under this
Agreement. Nothing in this Agreement shall be deemed to be a repayment or
novation of the indebtedness, or to release or otherwise adversely affect any
lien, mortgage or security interest securing such indebtedness or any rights of
the Bank against any guarantor, surety or other party primarily or secondarily
liable for such indebtedness.


8.18    Government Sanctions.


(A)    The Borrower represents that neither the Borrower nor any Subsidiary (for
purposes of this Section 8.18, individually a "Company" and collectively, the
"Companies") or, to the knowledge of any Company, any director, officer,
employee, agent, affiliate or representative of any Company, is an individual or
entity (for purposes of this Section 8.18, "Person") currently the subject of
any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of Treasury's Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
Her Majesty's Treasury, or other relevant sanctions authority (collectively,
"Sanctions"), nor is any Company located, organized or resident in a country or
territory that is the subject of Sanctions.


(B)    The Borrower represents and covenants that it will not, directly or to
its knowledge, indirectly, use the proceeds of the credit provided under this
Agreement, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is, to the knowledge of the Borrower, the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.


{Signatures Appear on Following Page}


30








--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, each of the parties hereto have duly caused this Agreement
to be executed by its duly authorized representative as an instrument under seal
as of the day and year first above written.




 
 
 
IPG PHOTONICS CORPORATION
 
 
 
 
 
/s/ Angelo P. Lopresti
 
By: /s/ Timothy P.V. Mammen
Witness
 
 
Name: Timothy P.V. Mammen
Name: Angelo P. Lopresti
 
Title: Chief Financial Officer and Senior
Title: General Counsel, Secretary
 
Vice President
and Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:/s/ Robert C. Megan
Witness
 
 
Name: Robert C. Megan
 
 
 
Title: Senior Vice President
 
 
 
 
 











